Citation Nr: 0733429	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  07-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The Board notes that service connection for a bilateral 
hearing loss disability was granted in a May 2007 rating 
decision.  This represents a full grant of the benefits 
sought.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in March 2007.  A transcript of the hearing 
has been associated with the claims file.  


FINDING OF FACT

Tinnitus was not manifest in service and is not attributable 
to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110,1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in January 2007.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the evidence, to include the January 2007 VA 
examination report, reflects tinnitus.  Thus, the pivotal 
determination is whether tinnitus is related to service.

In this case, service medical records are negative for 
complaints or findings of tinnitus.  The December 1947 
separation examination report notes no diseases or defects of 
the ears.  

The veteran testified that he served aboard the USS Prairie 
during service, Transcript at 3 (2007).  A December 1947 
separation document shows that the veteran served aboard the 
USS Bausell.  In addition, to the extent that the veteran has 
asserted that tinnitus was incurred as a result of combat 
with the enemy, Transcript at 5 (2007), the Board notes that 
the veteran's awards and decorations contain no indicia of 
combat and the rating decisions reflect the AOJ's 
determination of no combat.  Regardless, the Board notes that 
Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it merely aids a combat veteran by relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  Id.

In that regard, the Board accepts that the veteran was 
exposed to noise, and notes that he has a service-connected 
bilateral hearing loss disability.  Service medical records, 
however, are negative for any reference to tinnitus.  The 
Board notes that while he indicated on a December 2006 
questionnaire that he had an onset of tinnitus during 
service, and at the hearing stated that he had had ringing in 
his ears since 1946, Transcript at 12 (2007), on VA 
examination in October 2003, it was noted that the veteran 
reported that he had no tinnitus.  Regardless, the January 
2007 VA examiner opined that without resorting to mere 
speculation, it could not be resolved whether current 
tinnitus was caused by or a result of noise exposure during 
service.  In April 2007, the examiner reiterated that finding 
based on the record.  The Board notes that while the veteran 
testified that he had Reserve service, Id. at 5, the veteran 
has specifically alleged an onset of tinnitus while on active 
duty in 1946 or 1947.  

The veteran is competent to report that he noticed tinnitus 
in service.  As noted, the Board accepts that the veteran was 
exposed to noise during service and is competent to report 
that he had ringing in his ears during service.  Whether such 
was chronic or is related to service requires competent 
evidence.  The veteran's opinion in regard to issues 
requiring medical expertise is not competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

The record reflects current tinnitus.  The defect in the 
claim, however, is a lack of competent evidence of a nexus to 
his service.  Significantly, the VA examiner specifically 
stated that it would be mere speculation to state whether 
tinnitus was related to noise exposure during service.  The 
Board finds the opinion of the VA audiological examiner to be 
more probative than the veteran's lay opinion, and consistent 
with the record.  The examiner reviewed the claims file and 
provided a complete rationale for the opinion.  The evidence 
does not show that tinnitus is a related to active service.  
The Board notes a remarkable gap in time between the 
veteran's separation from service and the first objective 
evidence of tinnitus.  

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record, to include the normal 
separation examination.  Such evidence is far more reliable 
than an unsupported remote claim.

In summary, the competent medical evidence establishes no 
tinnitus during service, and a competent and probative 
opinion provides that the date of onset is indeterminate.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


